DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks and Amendments filed 2/9/2021.
Claims 1, 9, 17 have been amended
Claims 1-20 have been examined and are pending.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1, 9, 17: 
Analyzing at least one of the internal transaction data, the external transaction data, or aggregate transaction data; the purpose of the analysis is recited as: to determine an item relevance of an item with respect to at least one of the internal customer profile or the external customer profile
determining an external customer relevance value for the item based at least in part on the external transaction data 
determining an internal customer relevance value for the item based at least in part on the internal transaction data 
retrieving at least one of the external relevance value or the internal relevance value 
generating a user interface display of the item and transmitting the interface to a user client device. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the steps as drafted are a process that under its broadest reasonable interpretation, appears to cover targeted advertising1 – i.e. the steps gather information (internal and/or external and/or aggregated transaction data) about one's intended market and then advertises information (e.g. advertisement of an item) apparently based upon such gathered information about the user; note that the claims actually do not tie or link the recited “relevance value(s)” to the recited “display” of the recited “item”; i.e. the independent claims resolve to pre-selection of an item and ultimately generating a user interface display of the item and transmitting the interface to a user client device and this apparently would occur regardless of whether the intervening steps are performed or not. Furthermore, the recitation of generic computer components (e.g. “by at least one computing device” as well as “a processor of a processing machine associated with a first entity, a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations”) do not taek the claim limitations out of the enumerated grouping. Thus, the claims recite an abstract idea. 
 Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and “link” them to a field of use (i.e. in this case advertising …) or serve as extra-solution activity (i.e. the data-gathering steps such as “registering…”, “receiving…”, “retrieving…”, etc…). The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows (e.g. as exemplified in limitations of claim 17): “registering, by the processor, one or more transaction accounts of a customer with an information portal associated with the first entity to allow access by the information portal to external transaction data associated with the one or more transaction accounts, the one or more transaction accounts being associated with one or more second entities; determining, by the processor, one or more application programming interfaces (APls) associated with the one or more second entities during a registration of the one or more second entities with the information portal, the APIs being used to obtain the external transaction data associated with the one or more transaction accounts; initiating, by the processor, access to the external transaction data associated with the customer using one or more credentials provided by the customer and the one or more APIs corresponding to the registered one or more second entities, the external transaction data corresponding to one or more external transactions between the customer and one or more second entities; …receiving, by the processor associated with a first entity, internal transaction data from an internal customer profile associated with a customer; receiving, by the processor, external transaction data from an external customer profile associated with the customer …”
However, Applicant’s invention is not a new method or technique for “registering” transaction accounts; at this high-level of generic detail, the step is seen as data-gathering and pre-solution activity merely “applied” via a generic “processor”. The step of “determining” one or more APIs, which are recited as “... the AP Is being used to obtain the external transaction data…” is also seen as a pre-solution activity merely applied via a generic “processor”; determining an API is pre-solution activity and part of data-gathering (ie. “obtain[ing] the external transaction data”). No technical solution is recited for how such a “determining” step is performed and this is not considered applicant’s invention; i.e. applicant did not invent a new or novel step of “determining one or more application programming interfaces…”; Additionally, the step of “receiving transaction data” whether it be from internal or external sources, or via APIs, etc… and the descriptions of data at a high level generality (e.g. transaction data), generic claims of receiving of data, upon which the abstract idea operates, does not add significantly more to the identified abstract idea and is not significantly more than the already identified abstract idea. The additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Therefore, the claims as a whole do not integrate the method of organizing human activity into a practical application.
Further to Step 2A Prong 2, the dependent claims also recite additional limitations. However, these claims as a whole do not integrate the method of organizing human activity into a practical application. 
For example, dependent claims 2, 10, 18 (exemplified by claim 18) recite the following: “receiving, by the processor, real time internal transaction data and real time external transaction data; analyzing, by the processor, real time aggregate transaction data comprising the real time internal transaction data and the real time external transaction data; and adjusting, by the processor, at least one of the external customer relevance value or internal customer relevance value in response to the analyzing the real time aggregate transaction data.” However, this is similar to the already identified abstract idea. Even though the limitation requires adjustment of relevance value, the limitation does not further illuminate nor require any particular technology to determine the relevance value nor does it link such relevance value to selection of the item which is intended to be advertised and the additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Therefore, the claims as a whole do not integrate the method of organizing human activity into a practical application.
 As another example, dependent claims 6, 14, 20 (exemplified by claim 20) each recite the following: “integrating, by the processor, with an external system comprising the external transaction data before the receiving the external transaction data..” However, again a description of where the data originates does not illuminate how the abstract idea is performed nor require any particular technology to determine the relevance value and the additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Therefore, the claims as a whole do not integrate the method of organizing human activity into a practical application. A similar finding is found for the remaining dependent claims.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered to either server to merely “apply” or “link” the idea to a field of use or were considered insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using generic computer components and conventional data gathering techniques cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (e.g. “by the processor”, and “a non-transitory, tangible computer readable storage medium” and “at least one computing device”, etc..) and/or gather and transmit data by means which are well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here; e.g. APIs are ubiquitous as is generic registration of user accounts).
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-10, 12-20 are rejected under 35 U.S.C. 103 as obvious over Head et al. (U.S. 20014/0297424 A1; hereinafter, "Head") in view of Subramanian (U.S. 2012/0317008 A1; hereinafter, "Subramanian") and Cueli (US 2012/0239477 A1; hereinafter, "Cueli").  

Claim 1, 9, 17: (currently amended)
Pertaining to claims 1, 9, 17 exemplified in the limitations of claim 9, Head teaches the following:
An article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by at least one computing device (Head, see at least [0106]-[0111]), cause the at least one computing device to perform operations comprising:
initiating, by at least one computing device associated with a first entity, access to the external transaction data associated with the customer using one or more credentials provided by the customer and the one or more APIs corresponding to the registered one or more second entities, the external transaction data corresponding to one or more external transactions between the customer and one or more second entities (Head, see at least [0116], teaching e.g.: “…Data are gathered and fed into the current relevancy model 410. These data include external transactions 412 [external transaction data] (i.e. those transactions that may be acquired or determined from other organizations), internal transaction data 416, and merchant outlet locations 414…”; and note at least [0166] teaching e.g.: “…the customer confirms their email address and password [credentials provided by the customer] to retrieve stored card details (where previous purchases have been made or their card details have been pre-stored) [transaction data]…”; therefore, the only difference between the limitation and the teachings of the prior art is that Head may not explicitly teach “initiating”, e.g. some automated process, of his gathering [access to] of external transaction data via “one or more APIs”. However, the examiner notes that automating a manual process, e.g. “initiating” by a computing device via a computer-computer interface [API], an otherwise manual process of gathering transaction data where Head already teaches such gathering may use/require customer provided email and/or password [customer provided credentials] is within the level of ordinary skill in the art before the effective filing date of the claimed invention (i.e. APIs were ubiquitous before the filing date of the claimed invention, at least as evidenced by the prior art of Subramanian noted below) and therefore would be obvious to implement Head’s access to external transaction data via APIs corresponding to registered second entities who store such data (e.g. banks, etc.) because per at least MPEP 2144.04 (III) – Automating a manual activity is obvious and/or per MPEP 2143(I) (C) Use of known technique (i.e. use of registered APIs to retrieve data stored by external entities) to improve similar devices (methods, or products) in the same way is obvious.);
receiving, by the at least one computing device, internal transaction data from an internal customer profile associated with the customer, the internal transaction data corresponding to one or more internal transactions between a customer and the first entity; (Head, see at least [0116], teaching: “…Data are gathered and fed into the current relevancy model 410. These data include external transactions 412 (i.e. those transactions that may be acquired or determined from other organizations), internal transaction data 416, and merchant outlet locations 414…”; see also at least [0017]-[0020] and [0151] regarding assigned customer profile, and at least [0166]); 
receiving, by the at least one computing device, external transaction data from an external customer profile associated with the customer (Head, see at least [0116], teaching: “…Data are gathered and fed into the current relevancy model 410. These data include external transactions 412 (i.e. those transactions that may be acquired or determined from other organizations), internal transaction data 416, and merchant outlet locations 414…”; see also at least [0017]-[0020], [0151] regarding assigned customer profile and at least [0166]);
analyzing, by the at least one computing device and via a collaborative scoring system, at least one of the internal transaction data, the external transaction data or aggregate transaction data to determine an item relevance of an item with respect to at least one of the internal customer profile or the external customer profile, the aggregate transaction data  comprising the internal transaction data and external transaction data (Head, see at least [0100]-[0116], teaching: e.g.: “At step 1, accounts may be linked [aggregated] for particular customers, at step 2, data is computed and at step 3 the relevancy of an offer [item] to each customer is calculated…”; and per [0105] filtering customers before transaction evaluation steps and per at least [0116], teaching: “…Data are gathered and fed into the current relevancy model 410. These data include external transactions 412 (i.e. those transactions that may be acquired or determined from other organizations), internal transaction data 416, and merchant outlet locations 414…”; see also at least [0017]-[0020] and [0147]-[0152] and [0166]-[0168] email and/or password may be provided by customer to retrieve/access stored card [account] details “…where previous purchases have been made or their card details have been pre-stored), etc…”);
determining, by the at least one computing device, an external customer relevance value for the item based at least in part on the external transaction data (Head, see at least [0116], [0147]-[0152], e.g. “...The spending patterns of customers may be determined from their past transaction locations and where customers live and spend (from their account details and transaction data). Furthermore, relevancy may be taken from the customer demographic profiles…” and [0174], teaching: “…The offer scoring process may use for example, 750 rules to aggregate two or more years of transaction data. With that consolidated data it applies a spend-centric relevancy score [relevance value] on a per customer, per offer [for the item] basis…”; the consolidated data includes, at least in part, the data per [0116]; i.e. at least in part based on “…These data include external transactions 412 [external transaction data] (i.e. those transactions that may be acquired or determined from other organizations), internal transaction data 416, and merchant outlet locations 414…”; Examiner notes that if Head’s data only includes his “external transaction data” then his relevancy score [relevance value] on a per offer basis would be analogous to applicant’s “external relevance value” and therefore Examiner finds that it would be obvious to try separating Head’s relevance values based on the available data; e.g. if only external transaction data is available, then create a separate “relevancy score” [relevance value] which is understood to be based on external transaction data because per MPEP 2144.04 (V)(C) – Making separable is obvious and/or because per MPEP 2144.04 (V)(D) – Making adjustable is obvious. ); 
determining, by the at least one computing device, an internal customer relevance value for the item based at least in part on the internal transaction data (Head, see at least [0116], [0147]-[0152], e.g. “...The spending patterns of customers may be determined from their past transaction locations and where customers live and spend (from their account details and transaction data). Furthermore, relevancy may be taken from the customer demographic profiles…” and [0174], teaching: “…The offer scoring process may use for example, 750 rules to aggregate two or more years of transaction data. With that consolidated data it applies a spend-centric relevancy score [relevance value] on a per customer, per offer [for the item] basis…”; the consolidated data includes, at least in part, the data per [0116]; i.e. at least in part based on “…These data include external transactions 412 (i.e. those transactions that may be acquired or determined from other organizations), internal transaction data 416 [internal transaction data], and merchant outlet locations 414…” Examiner notes that if Head’s data only includes his “internal transaction data” then his relevancy score [relevance value] on a per offer basis would be analogous to applicant’s “internal relevance value” and therefore Examiner finds that it would be obvious to try separating Head’s relevance values based on the available data; e.g. if only internal transaction data is available, then create a separate “relevancy score” [relevance value] which is understood to be based on internal transaction data because per MPEP 2144.04 (V)(C) – Making separable is obvious and/or because per MPEP 2144.04 (V)(D) – Making adjustable is obvious.);
retrieving, by the at least one computing device, at least one of the external customer relevance value or the internal customer relevance value (Head, see at least [0152]-[0174] teaching: “…The most relevant offers may then be selected [retrieved] for each customer to receive in communications based on [i.e. retrieved] relevancy scores [relevance value] and contact rules (a set of business rules governing a mix of offers displayed in communications). All offers for which customers are eligible may be visible through the customer portal (e.g. on the smartphone 250)… Offers are presented in descending order of relevancy score [relevance value], subject to the modifications below. If scores match, order is randomly mixed…”; per at least [0094]-[0098] the offers may be for a “product” [an item]; Examiner notes that Head’s “relevancy score” [relevance value] may represent either his “internal transaction data”, “external transaction data” or an aggregate of such data.);
generating, by the at least one computing device, a user interface including a display of the item (Head, see at last Fig. 19 a screen of user interface used to present transmitted offers); and
transmitting, by the at least one computing device, the user interface to a client device (Head, see at last Fig. 19 a screen of user interface used to present transmitted offers; see also at least [0094]-[0098] offer may be for an item and per at least [0152]-[0169], teaching: “…Offers are presented in descending order of relevancy score, subject to the modifications below. If scores match, order is randomly mixed…”).
Although Head teaches the above limitations, Head may not explicitly teach the nuances as recited below. However, regarding these features, Head in view of Subramanian and Cueli teaches the following: 
registering, by at least one computing device associated [with] a first entity, one or more transaction accounts of a customer with an information portal associated with the first entity to allow access by the information portal to external transaction data associated with the one or more transaction accounts, the one or more transaction accounts being associated with one or more second entities (Cueli, see at least Figs. 1a, 1b, 3a, 3b, 3c, 3d and at least [0064]-[0066], teaching e.g.: “..FIGS. 3A and 3B show potential examples of a user interfaces to enable a communication device 120 to communicate with statement portal computer 198 of FIGS. 1A and 1C. Such a user interface may be enabled on communication device 120 as part of a device application [API] for communicating with statement portal computer 198 [information portal]… FIG. 3C discloses one potential embodiment of a registration interface for accepting registration and user messaging preference data from a user…”); 
determining, by the at least one computing device, one or more application programming interfaces (APls) associated with the one or more second entities during a registration of the one or more second entities with the information portal, the APls being used to obtain the external transaction data associated with the one or more transaction accounts (Subramanian, see at least Figs. 10a,b- Fig.11, e.g. Customer and Account information are fed from Bank systems, via provided API Schema 1104 to Universal SAS Connector (SC)1110, which provides such external transaction data (e.g. from Bank Systems) to Reporting History (RH) Database 1118; and see at least [0052]-[0056] e.g.: “…The bank, a client, in the example of FIG.11 uses a provided API schema 1104 [determined one or more APIs] to format transactions in a standard format, etc…”); 
Therefore, the Examiner understands that the limitations in question are merely applying a combination of known techniques of Subramanian/Cueli (i.e. Cueli teaches techniques of registering a user transaction account with a portal which allows user transaction data to be shared with the portal; Cueli also teaches  user interface may be enabled on communication device 120 as part of a device application [API] for communicating with statement portal computer 198 [information portal]; and Subramanian teaches a provided API schema [determined one or more APIs] are used to store/obtain transaction data from, e.g. banking systems) which are applicable to a known base device/method of Head (already directed towards collection of external transaction data) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the combination of techniques of Subramanian/Cueli to the device/method of Head because Head and Subramanian/Cueli are each analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 2, 10, 18: (previously presented)
Although Head/Subramanian/Cueli teaches the limitations upon which these claims depend, and Head already teaches that he determines relevance scores and, e.g. per at least [0016]-[0117], Head iterates his method as new data becomes available which effectively updates such scores based on updated aggregated “internal” and “external” transaction data, he may not explicitly teach “real-time” transaction data. However, regarding these features, Head in view of Subramanian teaches the following:
… further comprising: receiving, by the at least one computing device, real time internal transaction data and real time external transaction data (Subramanian, see at least Fig. 14 and [0064] real-time aggregation of real-time transaction data and previously aggregated data); 
analyzing, by the at least one computing device, real time aggregate transaction data comprising the real time internal transaction data and the real time external transaction data; and adjusting, by the at least one computing device, at least one of the external customer relevance value or internal customer relevance value in response to the analyzing the real time aggregate transaction data (Subramanian, see at least Fig. 14 and [0064] real-time aggregation of real-time transaction data and previously aggregated data is used to form #1422 “real-time transaction data score”). 
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Subramanian (aggregating real-time transaction data and analyzing in conjunction with stored aggregated transaction data) which are applicable to a known base device/method of Head (who already teaches device/method to determine relevance score [relevance value], which may be based on external transaction data, or internal transaction data, or an aggregation of such data) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Subramanian to the device/method of Head in order to realize Head would benefit by similarly aggregating real-time transaction data with his aggregated internal and external transaction data to determine [adjust] his relevance score because Head and Subramanian are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Claim 4, 12: (previously presented)
Head/Subramanian/Cueli teaches the limitations upon which these claims depend. Furthermore, Head teaches the following: 
…wherein determining at least one of the internal customer relevance value or the external customer relevance value for the item comprises determining a customer relevance value for a consumer based on the aggregate transaction data (Head, see at least [0116], [0147]-[0152], and [0174] as noted supra), and wherein the item comprises a merchant item to the consumer (Head, per at least [0094]-[0098] the offers [items] may be for a “product” [an item] from a merchant). 

Claim 5, 13, 19: (previously presented)
Although Head/Subramanian/Cueli teaches the limitations upon which these claims depend, Head may not explicitly teach the nuance as recited below. However, regarding these features, Head in view of Subramanian teaches the following:
…further comprising transmitting, by the at least one computing device, the external transaction data to an information database in response to the receiving the external transaction data, wherein the information database comprises the aggregate transaction data (Subramanian, see at least Fig. 11-14 and [0065]-[0066] teaching, e.g.: “…Data from the one or more data stores 1414 may be extracted, aggregated, and scored at 1416. For example, extracted data may be aggregated according to one or more attributes. In one example, an identification of the likelihood that transactions at different points of sale are fraudulent is sought. Data may be extracted from stored segments from the one or more data stores 1414 and aggregated at the channel level according to point of sale locations…”). 
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Subramanian (transmitting external transaction data to an information database in response to the receiving the external transaction data, wherein the information database comprises already aggregated transaction data) which are applicable to a known base device/method of Head (who already teaches device/method to determine relevance score of user based on user’s gathered aggregated internal and external transaction data) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Subramanian to the device/method of Head in order to realize Head would benefit by similarly processing his transaction data because Head and Subramanian are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Claim 6, 14, 20: (previously presented)
Head/Subramanian/Cueli teaches the limitations upon which these claims depend. Furthermore, Head teaches the following: 
…further comprising integrating, by the at least one computing device, with an external system comprising the external transaction data before the receiving the external transaction data (Head, see at least [0116], teaching: “…Data are gathered and fed into the current relevancy model 410. These data include external transactions 412 (i.e. those transactions that may be acquired or determined from other organizations), internal transaction data 416, and merchant outlet locations 414…”; to enable Head’s teachings, Head’s system must be integrated with an external system comprising external transaction data before receiving the external transaction data which he teaches he gathers and feeds to his relevancy model; the difference between the limitation and the prior art is that Head may not explicitly teach that he accomplishes this via “at least one computing device”. However, the examiner notes that automating an otherwise manual process, e.g. via at least one computing device, is within the level of ordinary skill in the art before the effective filing date of the claimed invention and therefore would be obvious to try and because per at least MPEP 2144.04 (III) – Automating a manual activity is obvious and/or per MPEP 2143(I) (C) Use of known technique to improve similar devices (methods, or products) in the same way is obvious.). 
Claim 7, 15: (previously presented)
Head/Subramanian/Cueli teaches the limitations upon which these claims depend. Furthermore, Head teaches the following: 
… wherein the collaborative scoring system receives as an input of at least one of: a transaction history data associated with a customer, a demographic of the customer, a type of transaction account, a transaction account associated with the customer, a period of time that the customer has held a transaction customer, a size of wallet, a share of wallet, customer feedback, information associated with an item usage, or information associated with a product usage (Head, see at least [0105] filtering customers before transaction evaluation steps and see at least [0116], [0147]-[0152], e.g. “...The spending patterns of customers may be determined from their past transaction locations and where customers live and spend (from their account details and transaction data). Furthermore, relevancy may be taken from the customer demographic profiles…” and [0174], teaching: “…The offer scoring process may use for example, 750 rules to aggregate two or more years of transaction data. With that consolidated data it applies a spend-centric relevancy score on a per customer, per offer basis…”). 
Claim 8, 16: (previously presented)
Head/Subramanian/Cueli teaches the limitations upon which these claims depend. Furthermore, Head teaches the following: 
…further comprising generating, by the at least one computing device and based on a plurality of customer relevance values, a ranked list of items comprising a highest range of customer relevance values (Head, see at least [0141] and Table 1:

    PNG
    media_image1.png
    221
    430
    media_image1.png
    Greyscale

 and also at least [0152]-[0169] teaching: “…Offers are presented in descending order of relevancy score, subject to the modifications below. If scores match, order is randomly mixed…”;). 

Claims 3, 11 are rejected under 35 U.S.C. 103 as obvious over Head in view of Subramanian in view of Cueli, further in view of Bufford (U.S. 2007/0094114 A1; hereinafter, "Bufford").

Claim 3, 11: (previously presented)
Although Head/Subramanian/Cueli teaches the limitations upon which these claims depend, and Head teaches (e.g. per [0053]) “…the one or more target customer selected from the group consisting of: proximity of customer to merchant; …; spend in merchant sector; …; spend at merchant; frequency purchasing in sector; and frequency purchasing from merchant...”, Head may not explicitly teach frequency of the customer using merchant transaction instrument (e.g. merchant’s credit card). However, regarding these features, Head in view of Bufford teaches the following:
… wherein determining the internal customer relevance value for the item comprises determining a customer relevance value for a merchant based at least in part on a frequency of the use of a transaction instrument associated with the internal transaction data with respect to the merchant, and wherein the item comprises an issuer item to the merchant (Bufford, see at least [0065] teaching: “…credit card issuer 1200 may collect data and/or statistics regarding transactions made by customers at various merchants.  For example, this data may include statistics on the number of transactions customers of credit card issuer 1200 have made at various merchants, the frequency of transactions made by customers of the credit card issuer 1200,…”) 
Therefore, the Examiner understands that the limitation in question is merely substituting a known statistic regarding transactions made by customers at various merchants of Bufford (e.g. the frequency of transactions made by customers of the credit card issuer) which is applicable to a known base device/method of Head (who already teaches targeting users based on relevance of gathered transaction data to offers of products [items] which may be an offer from the issuer) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute complement and/or substitute the transaction data taught by the device/method of Head with similar statistics as taught by Bufford to obtain predictable results because Head and Bufford are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (B) Simple substitution of one known element for another to obtain predictable results is obvious.


Response to Arguments
Applicant amended claims 1, 9, 17 on 2/9/2021. Applicant’s arguments, also filed 2/9/2021 (hereinafter referred to as “Remarks”), have been fully considered but they are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 35 USC 101 and 103 rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi, Kambiz can be reached at (571) 272-6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622







    
        
            
    

    
        1 The courts have found that matching consumers with a given product or service "has been practiced as long as markets have been in operation." Tuxis Technologies, LLC v. Amazon.com, Inc., No. CV 13-1771-RGA, 2014 WL 4382446, at *5 (D. Del. Sept. 3, 2014); see also OpenTV, Inc. v. Netflix Inc., 76 F.Supp.3d 886, 893 (N.D. Cal. 2014) ("The concept of gathering information about one's intended market and attempting to customize the information then provided is as old as the saying, 'know your audience."')